Case 1:20-cv-01962-NRN Document 67 Filed 09/18/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                              Magistrate Judge N. Reid Neureiter

Civil Action No: 20-cv-01962-NRN                      Date: September 18, 2020
Courtroom Deputy: Stacy Libid                         FTR: Courtroom C203

 Parties:                                             Counsel:

 BEST BEACH GETAWAYS, LLC,                            Anthony Dogali

      Plaintiff,

 v.

 TSYS MERCHANT SOLUTIONS, LLC,                        Alexandra Peurach
                                                      David Meadows


      Defendant.


                                   COURTROOM MINUTES


TELEPHONIC SCHEDULING CONFERENCE

11:01 a.m.         Court in session.

Court calls case. Appearances of counsel.

THE FOLLOWING WILL CONFIRM THE ACTIONS TAKEN AND DATES SET AT
THE SCHEDULING CONFERENCE HELD THIS DATE.

Initial Disclosures shall be made on or before October 2, 2020.

Parties shall meet and confer regarding any need for a Protective Order, and if needed,
then parties shall file their Motion for Protective Order and proposed Protective Order
on or before October 2, 2020.

Joinder of Parties/Amendment to Pleadings: October 30, 2020

Discovery Cut-off: March 5, 2021
Case 1:20-cv-01962-NRN Document 67 Filed 09/18/20 USDC Colorado Page 2 of 3




Dispositive Motion Deadline: March 17, 2021

Daubert Motion Deadline: March 17, 2021

Each side shall be limited to 7 fact depositions, excluding experts.
Depositions shall not exceed 7 hours, without prior agreement or absent leave of court.
Each side shall be limited to 25 interrogatories, 25 requests for production, and 25
requests for admission.
Interrogatories, Requests for Production, and Requests for Admissions shall be served
45 days prior to the close of discovery cut-off.

Each side shall be limited to 3 expert witnesses, absent leave of court.
Disclosure of Affirmative Experts: January 8, 2021
Disclosure of Rebuttal Experts: February 5, 2021
The disclosure of Experts shall be consistent with Fed. R. Civ. P. 26(a)2(B).

Status Conference is set for January 14, 2021 at 11:00 a.m. before Magistrate Judge
N. Reid Neureiter in Courtroom C203, Second floor, Byron G. Rogers Courthouse, 1929
Stout Street, Denver, Colorado 80294. The Court will set a Final Pretrial Conference
and trial dates at that time.

Motion Hearing will remain set on October 21, 2020 at 2:00 p.m. regarding Defendant
TSYS Merchant Solutions, LLC’s Partial Motion to Dismiss Plaintiff’s Amended
Complaint (Dkt. #63) before Magistrate Judge N. Reid Neureiter in Courtroom C203,
Second floor, Byron G. Rogers Courthouse, 1929 Stout Street, Denver, Colorado
80294. The parties are directed to call the conference line as a participant at (888)
398-2342, Access Code 5755390# at the scheduled time.

Counsel may not file any OPPOSED discovery motions without leave of court.
Counsel are instructed that should a discovery dispute arise they are to comply
with Local Rule 7.1(a) in an effort to resolve the issues. If that is unsuccessful,
counsel shall jointly call Chambers at (303) 335-2403 to arrange for a discovery
hearing before the Court. At least two business days prior to the hearing, the
parties shall email Chambers Neureiter_Chambers@cod.uscourts.gov a joint
statement, no longer than ten pages, setting out each party’s position with regard
to each dispute.

Parties are directed to www.cod.uscourts.gov and shall fully comply with the
procedures of the judicial officer assigned to try this case on the merits.

Scheduling Order entered.

11:32 a.m.   Court in recess.

                                            2
Case 1:20-cv-01962-NRN Document 67 Filed 09/18/20 USDC Colorado Page 3 of 3




Hearing concluded.
Total in-court time: 00:31

*To order transcripts of hearings, please contact either Patterson Transcription
Company at (303) 755-4536 or AB Litigation Services at (303) 629-8534.




                                            3
